Citation Nr: 0332049	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-16 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a dysthymic 
disorder.

2.  Entitlement to service connection for residuals of a left 
ankle sprain.

3.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board will decide the claims for service connection for a 
dysthymic disorder and left ankle sprain.  These claims are 
not inextricably intertwined with the claim for a cervical 
spine disability-which, unfortunately, must be REMANDED to 
the RO for further development and consideration before being 
decided.


FINDINGS OF FACT

1.  The veteran's dysthymic disorder began in service.

2.  The veteran sprained his left ankle in service and still 
has residuals of that injury.


CONCLUSIONS OF LAW

1.  The veteran's dysthymic disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  The veteran's left ankle sprain was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The implementing regulations are found at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  See also 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  Since the Board 
is granting service connection for the dysthymic disorder and 
left ankle sprain in this decision, the veteran does not 
require further notification or assistance to substantiate 
these claims.  There is sufficient evidence already of record 
to grant these benefits right now, so further delay to 
discuss whether the provisions of this new law have been 
satisfied, or still need to be satisfied, is unnecessary and 
inconsequential.

Service connection may be granted for disability resulting 
from a personal injury sustained or disease contracted during 
active military service, or for aggravation during service of 
a pre-existing injury or disease beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 
3.303(a), 3.304, 3.306.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  When, however, a condition noted 
during service is not shown to be chronic, or the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection also 
may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).



Dysthymic Disorder

When completing medical history questionnaires during an 
August 1996 annual physical examination, and during his May 
1998 military retirement examination, the veteran checked 
"yes" to the question of whether he had experienced 
depression or excessive worry.  He also said he had had 
frequent trouble sleeping.  And during the objective clinical 
portion of is military retirement examination in June 1998, 
he indicated that he was depressed due to his neck and back 
pain.  The remainder of his service medical records are 
silent as to any psychiatric disorder.  

A VA mental disorders examination was conducted in March 
1999.  The veteran complained of long-standing depression.  
He also noted that he abused alcohol in the past but has been 
sober since 1993.  Examination noted that his mood was 
depressed.  The diagnosis was dysthymic disorder and history 
of alcohol abuse.  His Global Assessment of Functioning (GAF) 
score for his dysthymic disorder was 65, and 75 for his 
alcohol abuse in remission.  The examiner stated that 
the veteran's depressive symptoms were chronic, but that the 
severity of them was not sufficient to render a diagnosis of 
major depression.  However, the examiner went on to reiterate 
that the veteran certainly fits in the category of a chronic 
mild depression, such as dysthymic disorder, although it has 
not significantly altered his occupational functioning.  

The veteran contends that his dysthymic disorder began in 
service as evidenced by his complaints of depression while in 
service.

There is no actual clinical diagnosis of any psychiatric 
disorder in service, including dysthymic disorder.  But 
clearly, the veteran complained of depression in service and 
even during his retirement examination.  And that was prior 
to filing a claim with VA, when there was no incentive-
financial or otherwise-to fabricate information for his own 
personal gain.  In March 1999, only about six months 
after service, a VA examiner confirmed the veteran has a 
dysthymic disorder by making this diagnosis.  And although 
the examiner does not believe it is particularly disabling, 
at least at the moment, this is not the primary consideration 
in determining whether service connection is warranted; 
rather, this only becomes a consideration once the condition 
is service connected and VA needs to assign a rating for it.

Therefore, since there were relevant symptoms (of depression, 
etc.) in service, continuity of symptomatology after 
discharge from service, and medical evidence confirming the 
veteran indeed does have a dysthymic (i.e., mood) disorder 
now, there is a basis for granting service connection for 
this condition.  Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).

Left Ankle Sprain

The veteran's service medical records show he sprained his 
left ankle in October 1977 while playing basketball.  He 
subsequently was treated for additional left ankle sprains in 
January 1979, August 1979, December 1980, and June 1998.  The 
examiner who conducted his retirement examination in June 
1998 noted, in part, that the veteran had "documented 
degenerative joint disease" of his left ankle.  He also 
complained of pain in this ankle in September 1998, 
his final month of service before retiring.

A VA general medical examination was conducted in March 1999.  
The veteran pointed out that he had several left ankle 
sprains in service and still experienced pain in this ankle 
during the morning hours, which improved with movement.  
He also said his left ankle occasionally swells.  Objective 
physical examination of his left ankle showed no deformity or 
tenderness.  Dorsiflexion and plantar flexion were both 
performed to 20 degrees without objective evidence of pain.  
And an 
x-ray was normal.  But the diagnosis was recurrent left ankle 
sprain.  

The veteran contends that he is entitled to service 
connection because he still experiences pain and swelling in 
his left ankle from the numerous sprains in service.



It is well documented in the veteran's service medical 
records that he sprained his left ankle several times while 
on active duty, as he alleges.  And the VA physician who 
examined the veteran after service confirmed as much in the 
final diagnosis.  Although that examiner did not find 
currently disabling residuals from the sprains in service, 
this relates more to the present severity of this condition, 
not the origin or cause of it.  And in cases, as here, 
involving claims for service connection, the latter is the 
paramount concern.  So service connection is warranted.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).


ORDER

The claim for service connection for a dysthymic disorder is 
granted.

The claim for service connection for residuals of a left 
ankle sprain is granted.


REMAND

Cervical Spine Disability

In a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The RO must take this opportunity to 
inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this claim is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  Then the RO must readjudicate the 
veteran's claim for service connection 
for a cervical spine disability in light 
of any additional evidence obtained.  If 
the claim continues to be denied, send 
him and his representative a supplemental 
statement of the case and give them time 
to respond before returning this claim to 
the Board.

The veteran need take no action until he is further notified.  
The purpose of this REMAND is to conduct further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



